         Case 3:18-mc-05022-RBL-TLF Document 19 Filed 04/01/19 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT

 8                           WESTERN DISTRICT OF WASHINGTON

 9                                         AT TACOMA

10   ALLSTATE INSURANCE COMPANY,                  Case No. 3:18-mc-05022-RBL-TLF
     ALLSTATE PROPERTY & CASUALTY
11   INSURANCE COMPANY, ALLSTATE
     INDEMNITY     COMPANY,     and
12   ALLSTATE                                     ORDER ON PLAINTIFFS’ MOTION
     FIRE & CASUALTY INSURANCE                    TO COMPEL POSTJUDGMENT
13   COMPANY,                                     DISCOVERY AND FOR AN ORDER
                                                  AUTHORIZING EXAMINATION OF
14                 Plaintiffs,                    TAUSHA McKERNAN
15          v.

16   TACOMA THERAPY, INC., TACOMA
     REHABILITATION THERAPY, INC.,
17   P.S., ANDREW JACOBS, MELANIE
     JACOBS, NANDY, INC., NATHAN
18   LEMINGS AND JANE DOE LEMINGS,
     husband and wife, and the marital property
19   thereof, THE LAW OFFICE OF
     MCLAUGHLIN &
20   ASSOCIATES, INC., WESLEY
     MCLAUGHLIN AND JANE DOE
21   MCLAUGHLIN, husband and wife, and the
     marital   property   thereof,    DIRECT
22   SOLUTIONS MARKETING, INC., DOES
     1-100 and ROES 101-200,
23
                   Defendants.
24

25          The Court has considered the following:
26          1.     Plaintiffs’ Motion to Compel Postjudgment Discovery and for an Order
     Authorizing Examination of Tausha McKernan;
27




      ORDER ON MOTION TO COMPEL - 1
          Case 3:18-mc-05022-RBL-TLF Document 19 Filed 04/01/19 Page 2 of 3



 1          2.      The pleadings on record;

 2          3.      The Declaration of Mark Melter in support of Plaintiffs’ Motion to Compel
     Postjudgment Discovery and for an Order Authorizing Examination of Tausha McKernan
 3
     with exhibits thereto;
 4
            4.      The Response from Andrew Jacobs;
 5
            5.      The Response from objector Tausha McKernan; and
 6          6.      Plaintiffs’ Surreply.
 7          Postjudgment discovery is broad in scope, though still focused on enforcing the
 8   underlying judgment. See United States v. Conces, 507 F.3d 1028, 1040 (6th Cir. 2007);
     Danning v. Lavine, 572 F.2d 1386, 1390 (9th Cir. 1978). “The purpose of the postjudgment
 9
     proceedings is to discover assets that might be available to satisfy the judgment, and,
10
     following discovery, to execute on those assets." JPMorgan Chase Bank, N.A. v. Asia Pulp &
11
     Paper Co., Ltd., 707 F.3d 853, 868 (7th Cir. 2013).
12          Thus, under Federal Rule of Civil Procedure 69(a)(2), a judgment creditor “may
13   obtain discovery from any person—including the judgment debtor—as provided in these rules
14   or by the procedure of the state where the court is located.” Rules 33 and 34 authorize written

15   interrogatories and requests for production of documents. Rule 45 authorizes subpoenas for
     nonparty witnesses to appear at hearings.
16
            Mr. Jacobs and Ms. McKernan’s responses to plaintiffs’ motion to compel do not
17
     identify any grounds for failing to comply with the relevant and reasonable discovery requests
18   to Mr. Jacobs and the subpoena to Ms. McKernan. Declaration of Andrew Jacobs, Dkt. 13;
19   Declaration of Tausha McKernan, Dkt. 15. Plaintiffs have not requested, as Mr. Jacobs
20   contends, “all emails and text messages.” Jacobs Decl., Dkt. 13. While the scope of plaintiffs’

21   requests is broad, those requests are all relevant to discovering assets that may be available to
     satisfy the judgment. See Declaration of Mark Melter, Dkt. 11, Exhibits 7, 9; JPMorgan
22
     Chase, 707 F.3d at 868.
23
            Moreover, the Court disagrees with Ms. McKernan’s objection that—having in her
24
     view proven she is the sole owner of Platinum Collision Center, LLC—she should not be
25   required to produce any information other what she pays Mr. Jacobs. See McKernan Decl.,
26   Dkt. 15. Plaintiffs have presented evidence sufficient “to raise a reasonable doubt about the

27   bona fides of [any] transfer of assets between” Mr. Jacobs and Ms. McKernan. See Credit




      ORDER ON MOTION TO COMPEL - 2
          Case 3:18-mc-05022-RBL-TLF Document 19 Filed 04/01/19 Page 3 of 3



 1   Lyonnais, S.A. v. SGC Int'l, Inc., 160 F.3d 428, 431 (8th Cir. 1998); Melter Decl., Dkt. 11, ¶¶

 2   23-40.
               Accordingly, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS
 3
     FOLLOWS:
 4
               (1)    Andrew Jacobs shall provide complete responses to Plaintiffs’ Postjudgment
 5
     Interrogatories and Requests for Production by April 10, 2019.
 6             (2)    Platinum Collision Center, LLC, d/b/a Ace Autobody & Collision (Ace
 7   Autobody) shall provide complete responses to Plaintiffs’ Document Subpoena by April 10,
 8   2019. Such responses shall specifically include communications between Mr. Jacobs and
     Tausha McKernan and/or Ace Autobody pertaining to Plaintiffs’ discovery requests, including
 9
     but not limited communications between Mr. Jacobs and Ace Autobody’s counsel, Jacobs &
10
     Jacobs.
11
               (3)    Tausha McKernan shall appear for an examination at this Court at 10:00 a.m.
12   on April 17, 2019.
13             (4)    Plaintiffs shall serve a copy of this Order on Tausha McKernan.
14
                                          NOTICE TO PARTIES
15
               FAILURE TO COMPLY WITH THIS ORDER MAY SUBJECT YOU TO
16

17   CONTEMPT OF COURT AND FAILURE TO COMPLY MAY RESULT IN AN

18   ORDER REQUIRING YOU TO PAY THE REASONABLE ATTORNEYS’ FEES

19   INCURRED BY PLAINTIFFS IN THIS ACTION.
20             Dated this 1st day of April, 2019.
21

22


                                                          A
23

24
                                                          Theresa L. Fricke
25                                                        United States Magistrate Judge

26

27




      ORDER ON MOTION TO COMPEL - 3
